Case 1:19-cv-21148-RNS Document 53 Entered on FLSD Docket 12/09/2019 Page 1 of 2



                               United States District Court
                                         for the
                               Southern District of Florida

   Bryan Boigris, Plaintiff,               )
                                           )
   v.                                      ) Civil Action No. 19-21148-Civ-Scola
                                           )
   EWC P&T, LLC, Defendant.                )

                                    Sanctions Order
         Now before the Court is the Defendant’s expedited motion for sanctions,
  which seeks sanctions due to the Plaintiff’s last-minute-cancellation of
  mediation. For the reasons set forth below, the court grants the sanctions
  motion (ECF No. 52).
         Previously, the Court required the parties to mediate this case. (Order of
  Referral to Mediation, ECF No. 30.) Specifically, the Court’s Order stated that
  “the appearance of counsel and each party or representatives of each party . . .
  is mandatory.” (Id. ¶ 5.) The Court cautioned the parties that it “may impose
  sanctions against parties . . . who do not comply with the attendance . . .
  requirements.” (Id. ¶ 8.) It further ordered that the mediation conference occur
  on December 6, 2019 with Harry Schafer, and warned the parties that mediation
  “may not be rescheduled without leave of the Court.” (ECF No. 34.)
         The Plaintiff canceled mediation on December 5, 2019—the day before the
  mediation was to occur—without seeking leave of the Court to do so. (ECF No.
  52 at ¶ 1.) The Plaintiff’s response explained that he could not afford the $5,250
  mediation deposit fee prior to December 6, 2019, but he does not explain why he
  failed to seek leave of the Court to reschedule the mediation on a different date
  or with a less expensive mediator. (ECF No. 51.) Moreover, the Plaintiff has
  known that he would be required to pay this retainer since October 17, 2019,
  yet never moved for leave of the Court to reschedule. (ECF No. 52 at 3.)
         Federal Rule of Civil Procedure 16 prohibits a party or its attorney from
  violating a pretrial order and states that “the court must order the party, its
  attorney, or both to pay the reasonable expenses—including attorney’s fees—
  incurred because of any noncompliance with this rule, unless the noncompliance
  was substantially justified.” Here, no such substantial justification exists.
  Although the Court is not unsympathetic to the Plaintiff’s asserted financial
  difficulties, they do not relieve him of the obligation to comply with this Court’s
  orders. See Scream v. Stop N Go of Delray, Inc., 2018 WL 3730240, *2 (S.D. Fla.
Case 1:19-cv-21148-RNS Document 53 Entered on FLSD Docket 12/09/2019 Page 2 of 2



  Feb. 13, 2018) (Snow, J.) (“few compelling reasons to miss a mediation based on
  expense are imaginable”).
          The Court grants the Defendant’s motion for sanctions (ECF No. 52)
  because the Defendant should be compensated for the costs it incurred due to
  the Plaintiff’s failure to attend the mediation as ordered by the Court. The
  Defendant may file a motion that complies with Local Rule 7.3 by February 7,
  2020 for the fees and costs it incurred as a result of Defendants failure to attend
  mediation on December 6, 2019.
          The Plaintiff has indicated he can pay for and attend mediation on
  December 9, 2019 or December 10, 2019. It is obviously too late to order
  mediation by December 9, 2019 but if the Defendant and the mediator are
  available, and if the Plaintiff pays his fee by 5:00 P.M. today, mediation shall
  take place on December 10, 2019. Otherwise, the Court requires the parties to
  file a second proposed order scheduling mediation, setting forth the name of the
  mediator, and the date, time, and location of the mediation, consistent with the
  Court’s previous order (ECF No. 17) by December 12, 2019.
          Done and ordered at Miami, Florida, on December 9, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
